PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/967,054
Filing Date: 14 Aug 2013
Appellant(s): Canter et al.



__________________
Richard D. Egan Reg No. 36788
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/24/2021 appealing from the office action mailed on 09/03/2020. 
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The rejection of Claims 1-2 and 21-24 as obvious under 35 USC 103(a) is improper because the combination of McClure and Brooks fails to teach each and every element of the recited claims

1. It is Appellant position that McClure and Brooks fails to disclose a portable electronic voting machine comprising smart panel and base station, where the base station is configured to physically support the smart panel so that the base station and the smart panel may be physically attached to each other with the base station physically supporting the smart panel during physical attachment. However, Examiner respectfully disagrees. 
Firstly, Applicant arguing references individually and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, McClure discloses: portable electronic machine comprising a smart panel and a base station (See Fig 8-24 part 56 and 50) Smart panel and base station are 

Appellant is of the opinion that McClure cannot be modified to read upon the aforementioned claim language. However, Examiner respectfully disagrees. 
McClure discloses the secure communication between the TNC 50 and voting tablets 56 and can be implemented either with electronic cables or wireless connections (column 13 lines 51-55); Changing the type of connection disclosed by the McClure to dock connection will not change voting privacy because user can perform the voting on the tablet and later it can be docketed to the TNC to download voting data to TNC. Therefore, tablet does not need to dock all the time to the base station. Brooks discloses tablet remove from the based station and then docketed for data download to base station (See column 5 lines 20-45).

 2. The combination of McClure and Brooks fails to disclose a base station configured to house the smart panel on the base station, where the base station and the smart panel are configured to selectively allow removal of the smart panel from the base station so the base station no longer physically supports the smart panel when the smart panel is selectively removed. However, Examiner respectfully disagrees. 
Brook disclose: based station house the smart panel, wherein the base station and the smart panel are configured to selectively allow removal of the smart panel from the base station, so that the base station no longer physically supports the smart panel when the smart panel is selectively removed (See column 6 lines 26-33 and column 7 lines 15-65).

3. The allegation that certain limitations recited in claim 1 are “intended use” language which does not limit the scope of the claim, is erroneous. However, examiner respectfully disagrees. 
Firstly, the combination of prior art disclose the intended use language (See the rejection). 
Secondly, In addition with respect to “so that the base station and the smart panel may be physically attached to each other with the base station physically supporting the smart panel during physical attachment”; and “so that the base station no longer physically supports the smart panel when the smart panel is selectively removed” these are intended use languages and it has been held that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).

5. It is Appellant position prior art fail to teach dependent claims 2 and 24. However, Examiner respectfully disagrees. 
McClure discloses: “wherein the portable electronic voting machine is configured to be reconfigurable between one or more configurations including a first configuration comprising a scan unit and a second configuration comprising an audio tactile interface (ATI) controller” (See column 24 lines 42-65).

D. The combination of McClure, Brooks and Cromer fails to disclose dependent claims 4 and 25 a locking assembly configured to secure the smart panel to the base station, wherein when a locking state of the locking assembly is transitioned from a locked state to an unlocked state, the smart panel is configured to display a password-protect screen. However, Examiner respectfully disagrees. 
Brook further discloses: a locking assembly configured to secure the smart panel to the base station (See column 10 lines 41-45 and column 12 lines 25-33 for example coupling of monitoring device and base station). Cromer discloses: wherein when a locking state of the locking assembly is transitioned from a locked state to an unlocked state, the smart panel is configured to display a password-protect screen (See column 5 lines 45-49 i.e. a correct entry of the disconnection password is required in response to disconnecting the portable from the docking station. Additionally column 6 describe the prompt for a password).

It is Appellant position that  The combination of McClure, Brooks and Cromer fails to disclose wherein the locking assembly recited in claim 4 comprises: (a) a first portion formed by part of one of the base station and the smart panel, the first portion configured to actuate a locking mechanism and to have the locking state be detectable by the one of the base station and the smart panel; and (b) a second portion formed by part of the other of the base station and the smart panel, the second portion comprising one or more lock points, wherein a first lock point of the one or more lock points is configured to secure the smart panel to the base station for storage and transportation of the portable electronic voting machine, and wherein a second lock point of the one or more lock points configured to secure the smart panel to the base station for receiving voting information that is received while the smart panel is attached to the base station. However, Examiner respectfully disagrees. 
Brook discloses: a first portion formed by part of one of the base station and the smart panel, the first portion configured to actuate a locking mechanism and to have the locking state be detectable by the one of the base station and the smart panel; a second portion formed by part of the other of the base station and the smart panel, the second portion comprising one or more lock points, wherein a first lock point of the one or more lock points is configured to secure the smart panel to the base station, and wherein a second lock point of the one or more lock points configured to secure the smart panel to the base station for receiving voting information that is received while the smart panel is attached to the base station (See column 12 lines 26-62 and column 14 lines 35-41). With respect to “for storage and transportation of the electronic voting machine” and “for receiving voting information that is received while the smart panel is attached to the base station” these are intended use language. A recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation MPEP 2114, 21115; In re Swineheart, 169 USPQ 226; In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997)). Further, according to MPEP "language that suggests or makes optional but does not require a method step to be performed or does not limit the claim to a particular structure . . . " "MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C)."

It is Appellant position that prior art fail to teach dependent claims 6 and 27 recite a plurality of obfuscated data ports each configured to provide a secure data connection between the electronic voting machine and at least one of one or more external devices, wherein the base station is configured to connect the electronic voting machine to the one or more external devices. However, Examiner respectfully disagrees. 
Wong discloses: computing device comprising a plurality of obfuscated data ports each configured to provide a secure data connection between the electronic voting machine and at least one of one or more external devices, wherein the base station is configured to connect the electronic voting machine to the one or more external devices (See paragraph 0021, 0035).

It is Appellant position that prior art fail to teach dependent claims 7 and 28 recite “wherein each obfuscated data port is configured to be mechanically obfuscated and electrically obfuscated, wherein the mechanical obfuscation is configured to use a standard data receptacle, and to prevent mechanical connections between the standard data receptacle and a standard data plug by: the standard data receptacle being recessed by a nonstandard amount within a housing of the electronic voting machine, wherein the electrical obfuscation is configured to use standard electrical signals over non-standard electrical wirings by switching two or more connection points for the standard electrical signals. However, Examine respectfully disagrees. 
Wong further discloses: each obfuscated data port is configured to be mechanically obfuscated and electrically obfuscated (See paragraph 0035). With respect to “wherein the mechanical obfuscation is configured to use a standard data receptacle, and to prevent mechanical connections between the standard data receptacle and a standard data plug by: the standard data receptacle being recessed by a nonstandard amount within a housing of the electronic voting machine, wherein the electrical obfuscation is configured to use standard electrical signals over non-standard electrical wirings by switching two or more connection points for the standard electrical signals” these are obvious matter of design choice because the way of obfuscation of the port will not modify the operation of the device. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). Muller disclose: an opening of the housing being keyed (See Abstract).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.